Citation Nr: 0331448	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO. 02-02 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida



THE ISSUE

Entitlement to payment or reimbursement for unauthorized non-
VA hospital care and medical services furnished in December 
2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

No document showing when the veteran served on active duty is 
in the record that has been sent to the Board of Veterans' 
Appeals (Board).

This matter comes before the Board from a March 2001 decision 
of the Department of Veterans Affairs (VA) Medical Center 
(VAMC) in Tampa, Florida, which denied the veteran's claims 
for payment or reimbursement for unauthorized non-VA hospital 
care and medical services furnished in December 2000.


REMAND

The VA regulation pertinent to this claim for payment or 
reimbursement for unauthorized non-VA hospital care and 
medical services furnished in December 2000 provides in 
pertinent part as follows:

To the extent allowable, payment or 
reimbursement of the expenses of care, 
not previously authorized, in a private 
or [other non-VA] hospital . . . , or of 
any medical services not previously 
authorized . . . may be paid on the basis 
of a claim timely filed, under the 
following circumstances:
(a) For veterans with service 
connected disabilities.  Care or services 
not previously authorized were rendered 
to a veteran in need of such care or 
services:  

. . . 

(3) For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability . . . ; and
(b) In a medical emergency.  Care 
and services not previously authorized 
were rendered in a medical emergency of 
such nature that delay would have been 
hazardous to life or health, and 
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120 (2003).  A copy of a December 
1991 rating decision in the record shows that the 
veteran has a total disability permanent in nature 
resulting from a service-connected disability, and 
therefore the requirement in section 17.120(a)(3) 
is met in this case.

The veteran contends that he tried to call a doctor four 
times at a VA outpatient clinic (VAOPC) in Orlando on the day 
that he went to the private hospital for care for a skin rash 
but that he could not reach the doctor.  He appears to be 
arguing, therefore, that VA facilities were not feasibly 
available, a requirement for payment and reimbursement under 
section 17.120(c).

His claim, however, was denied on the basis that the care and 
services for which he seeks reimbursement were not rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health.  In other words, his claim 
was denied because the requirement in section 17.120(b) were 
not met.  Concerning this, the veteran contended in his claim 
for reimbursement that he was seen for "an emergency 
appointment" for his skin condition at the VAOPC in Orlando 
about three weeks after having been treated at the private 
hospital in December 2000.  Although such an "emergency 
appointment" three weeks later would have no bearing on 
whether the treatment at the private facility was rendered in 
an emergency, the veteran appears to offer this explanation 
as evidence that his skin condition does at times require 
emergency treatment.

The veteran expanded on the latter point in his March 2002 
substantive appeal in which he described the severity of the 
skin condition on the day at issue in December 2000 and then 
requested that the "Hearing Officer" review his treatment 
records from the VAOPC in Orlando because he contended that 
these records "will reflect the many times I have been 
treated on an emergency basis through the VA clinic."  He 
added that biopsies on his skin lesions had been performed at 
the VAOPC in Orlando.  He stated that his skin condition was 
a very excruciating, painful, and tender condition.  He again 
requested that a "Hearing Officer" review his case; 
however, the veteran checked a box on the VA Form 9, Appeal 
to the Board of Veteran's Appeals, specifically indicating 
that he did not want a hearing before the Board.

The Board notes that some of the documents from the emergency 
room of the private hospital are not very clear and in parts 
entirely illegible.  Unfortunately, neither of two boxes 
provided on the form for the purpose of indicating whether 
the treatment was rendered in an "emergency" or "non-
emergency" was checked.  Thus, the Board concludes that 
remand is required to attempt to obtain better copies of the 
emergency room reports from the private hospital.

With regard to the veteran's request that a "Hearing 
Officer" review other records pertaining to his skin 
disorder, the Board notes that the regulations under Part 17 
of title 38, Code of Federal Regulations, do not specifically 
provide for a hearing at the VAMC comparable to hearings held 
before hearing officers at VA regional offices on claims 
arising under Part 3 of the regulations.  Section 17.133, 
however, does provide certain reconsideration procedures that 
apply for Veterans Health Administration (VHA) benefits that 
are appealable to the Board.  These procedures provide that a 
decision made by an initial VA decision-maker can be 
reconsidered on request by a claimant by the immediate 
supervisor of the initial decision-maker.  In this case, it 
appears that such reconsideration may have been accomplished 
following the receipt of the notice of disagreement-although 
nothing in the notice of disagreement can be construed as 
requesting such reconsideration-because on a letter, dated 
in November 2001, the Chief, Administrative Medicine, 
indicated that he concurred in the initial decision denying 
the claim "as non-emergent."  The veteran was informed of 
this decision in the February 2002 statement of the case, and 
in the March 2002 substantive appeal he requested review of 
additional evidence by the "Hearing Officer."  The 
regulations governing requests for reconsideration provide 
that such a request may include a request for a "meeting" 
with the immediate supervisor or the initial decision-maker 
and the claimant and his representative.  The regulations 
indicate that the meeting is informal and that it will be 
taped and transcribed by VA at the claimant's request.  The 
Board notes that the veteran's request for "Hearing 
Officer" review in his substantive appeal may be construed 
as a request for reconsideration which may include a 
"meeting" as described in section 17.133(b).  Because he 
was not afforded an opportunity for such a "meeting" 
because his claim was reconsidered before his request was 
made, remand for clarification of the matter and to ensure 
the veteran's due process rights is required.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted in November 2000.  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The law applies to all claims filed on or after the date of 
its enactment as was the claim in this case.  38 U.S.C.A. 
§ 5107, Note (West 2002).  There is no indication in the law 
that it was not meant to apply to claims for VA benefits 
which are adjudicated by VHA rather than by the Veterans 
Benefits Administration (VBA).  Although the VAMC provided 
the veteran with a statement of the case (SOC) in February 
2002 in which it provided notice of the regulations pertinent 
to his claim, the VAMC did not specifically inform the 
veteran of the enactment of the VCAA or of its provisions 
including notifying him what evidence is necessary to 
substantiate his claim for payment or reimbursement of 
private medical care and services as well as what evidence he 
is to provide and what evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, remand is required to fulfill this duty to 
notify.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  See also Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, because this case is being 
remanded for additional development, the VAMC may review the 
claims file and ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Attempt to obtain, if possible, a 
clearer copy of the emergency room report 
dated in December 2000 from Florida 
Hospital.

3.  Obtain the veteran's VA outpatient 
treatment records from the Orlando OPC 
for the period from November 2000 to the 
present and place them in the record.

4.  Write to the veteran concerning his 
request for review of his records and of 
his appeal by a "Hearing Officer" and 
explain to him what rights of due process 
he has to a "hearing," if any, or to a 
"meeting" under 38 C.F.R. § 17.133, and 
give him an opportunity to exercise those 
due process rights should he choose to do 
so.

5.  Readjudicate the claim for payment or 
reimbursement for unauthorized non-VA 
hospital care and medical services 
furnished in December 2000.  If the claim 
remains denied on the basis that the care 
and services were not rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health or for any other reason, 
provide the veteran with a SSOC which 
includes a statement of the reasons for 
the decision and a summary of the 
evidence considered in reaching that 
decision in compliance with 38 U.S.C. 
§ 5104.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




